     Case 5:19-cv-00132 Document 36 Filed 06/23/20 Page 1 of 2 PageID #: 114



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


EUGENE LANE

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00132

OFFICER JAMES MCCOY,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

               Pending is whether Plaintiff failed to prosecute this civil action. This action was

previously referred to United States Magistrate Judge Omar J. Aboulhosn for submission of

proposed findings and a recommendation (“PF&R”). Magistrate Judge Aboulhosn filed his PF&R

on April 21, 2020. Magistrate Judge Aboulhosn recommended that the Court dismiss the amended

complaint without prejudice, deny the pending motion for summary judgment as moot, and dismiss

the matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (noting parties may not typically “appeal a
    Case 5:19-cv-00132 Document 36 Filed 06/23/20 Page 2 of 2 PageID #: 115



magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on May 8, 2020. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 32], DENIES the Motion for

Summary Judgment [Doc. 21] as moot, DISMISSES the Amended Complaint [Doc. 5], and

DISMISSES the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: June 23, 2020




                                                2
